This cause came on to be heard upon the demurrer to the answer herein. It is ordered and adjudged that the demurrer be overruled, and the writ of mandamus prayed for be, and the same hereby is, denied for the reason that it appears from the record that the council, as prayed in the petition, has levied a tax upon the taxable property of the village, which if continued will within a reasonable time satisfy the judgment of relators.
Demurrer overruled and writ denied.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 632